EXHIBIT 10.40

 

LEASE EXTENSION AND MODIFICATION AGREEMENT

 

THIS LEASE EXTENSION AND MODIFICATION AGREEMENT (the “Agreement”) is made as of
September 1, 2001, by and between Marco Warehouse d.b.a. Salinas Valley Public
Warehouse (“Landlord”), and Monterey Pasta Company, (“Tenant”),

 

WITNESSETH

 

                WHEREAS, by written Lease Agreement dated September 1, 1999 (the
“Lease”), Landlord leased to Tenant and Tenant leased from Landlord that part of
the premises commonly known as Space 36, 340 El Camino Real South, situated in
the County of Monterey and the State of California, as more fully described in
the Lease, for the term, at the rent and upon terms as set forth in the Lease;
and

 

                WHEREAS, the Lease shall terminate as of August 31, 2001, and

 

                WHEREAS, the parties now wish to modify and extend the Lease,
all as hereinafter provided.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained and for other valuable consideration the receipt and
sufficiency of which is hereby acknowledged, it is hereby mutually agreed as
follows:

 

1.     The Lease and the term thereof are hereby extended for a period of one
(1) year from September 1, 2001, up to and including August 31, 2002, upon the
same terms and conditions contained in the Lease, except as herein provided.

2.     The rent to be paid by Tenant to Landlord for the term, as extended,
shall be ($8,489.70) per month, (24,969.7 S.F. at .34/sf) any partial month to
be prorated, or $.34/sq. foot occupied.

3.     Landlord represents and warrants that it has full power and authority to
enter into this Agreement and to modify and extend the Lease and the Landlord
does not need the consent of any lender holding a mortgage or a deed of trust on
the Premises or any other party.

4.     The Lease, except as herein modified and extended, as in all other
respects fully ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

 

 

Landlord:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MARCO WAREHOUSE d.b.a. SALINAS

 

 

 

 

 

 

 

VALLEY PUBLIC WAREHOUSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_______________________________________

 

 

 

 

 

 

 

Brenda Kibbee

 

 

 

 

 

 

 

General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONTEREY PASTA COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_______________________________________

 

 

 

 

 

 

 

Stephen L. Brinkman

 

 

 

 

 

 

 

Chief Financial Officer

 